Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to applicants’ amendment filed March 3, 2022 in reissue application 16/502,959 filed 7/3/2019 relative to US Patent Number US 9,698,925 B2 issued to Yi et al on July 4, 2017.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely
apprise the Office of any prior or concurrent proceeding in which Patent No. 8,320,315 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
Status of Claims
Claims 1-11 and 26 are cancelled.
Claims 12-25 are pending. 

Response to Arguments
35 USC 251 oath/declaration: Applicants declaration filed 3/3/2022 referencing broadening aspects of new claim 17 by not requiring splitters, frequency dividers etc. relative to the original claims is found to be compliant and the rejection is withdrawn. 
35 USC 112 rejections: Applicants have now cancelled claims 1-11 rendering the 112 rejection of these claims as moot. With regard to remaining claims 12-25 the examiner notes that the recited first and second frequency dividers still appear to lack written description support for several reasons. First, the examiner agrees that the term “frequency divider” would be known to a skilled artisan. (Response at page 9) However, the recited language of claims 18 and 21, for example, require a first/second frequency divider configured to provide different division ratios for performing frequency division on an oscillation signal of the first VCO to obtain the first LO signal. Here, the examiner submits that the claim language still lacks written description support because the ‘925 specification does not explain how said frequency divider is “configured to” provide different division ratios for performing frequency division on an oscillation signal of the first VCO to obtain the first LO signal as claimed. See, new claim interpretation and 112 rejection below.1 

35 USC 103 rejections: Applicants initially argue that in claim 17, because the first and second mixers and the first and second VCOs are configured to down-convert the received signals, Fernando fails to disclose the feature in independent claim 17. The respectfully examiner disagrees because Fernando appears to disclose (at [0039, 0047]) that the downconverting circuitry 368 may be configured to receive inputs from any of a variety of bands. Thus, the downconverting circuitry 368 may be capable of processing signals corresponding to numerous carrier frequencies and my include multiple configurations of a mixer, PPL, oscillator (VCO) and LPF.
Applicants further argue (response at 13) that Fernando does not disclose a first mixer or a second mixer according to the RF carrier aggregation signal which is obtained in a manner of intra-band continuous carrier aggregation (CA), intra-band non-continuous CA or inter-band noncontinuous CA. The examiner again disagrees because the limitation is essentially an “or” statement requiring only one of an intra-band continuous CA, intra-band non-continuous CA or, inter-band noncontinuous CA. Fernando appears to meet this requirement by disclosing at least routing of signals of the same band. (e.g. inter-band see, [0029, 0042])
 Applicants finally argue (Response at 13) that Fernando and Wloczysiak do not disclose a second mixer according to the RF carrier aggregation signal which is obtained in a manner of intra-band continuous carrier aggregation (CA), intra-band non-continuous CA or inter-band non-continuous CA" and "the first mixer, the second mixer, the first VCO and the second VCO are integrated in one integrated circuit."  Here, the examiner disagrees for at least two reasons.
Firest, this argument does not appear to comport with the teaching of the ‘925 specification. Specifically at 15:17 the ‘925 specification recites: “That is, the multiple frequency synthesizers 400 and the multiple receiving channels 500 are integrated in an integrated circuit”. In other words, the ‘925 specification appears to only require that the frequency synthesizers and receiving are simple in an integrated circuit and does not appear to require all elements in a single (one) integrated circuit. Second, incorporating such elements into one integrated circuit would have been an obvious design choice at the time of the invention.

CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the claims using the broadest reasonable interpretation.

	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision.  Examiner concludes that Applicant has not acted as its own lexicographer.

	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  Although the claims herein recite neither “step for” nor “means for”, a three prong test will be performed (As noted in MPEP §2181) to determine if there is a means-plus-function type or step-plus-function type limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

	The claims recite the following Functional Phrases: 
Independent claim 17 recites:

FP#1: a first/second amplifier configured to amplify a first radio frequency (RF) input signal, and provide a first/second RF output signal…

FP#2: a switcher configured to switch at least one of the first RF output signal and the second RF output signal to be coupled to a first mixer or a second mixer;

FP#3: the first/second mixer configured to use a second LO signal that is based on a first/second VCO to perform frequency mixing…

Dependent claims 18 and 21 recite:

FP#4: a first/second frequency divider configured to provide different division ratios for performing frequency division on an oscillation signal of the first VCO to obtain the first/second LO signal.

Dependent claims 20 and 23 recite:

FP#5: a multiplexer (MUX) configured to select, under control of a control signal (CTRL), one frequency divider of the at least two frequency dividers…



 3-Prong Analysis: Prong (A)
As an initial matter, the Examiner finds that FP#1-FP#5 do not use the phrase “step for” or “means for”.  The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” or “means for” takes FP#1-FP#5 out of the ambit of §112(f).  After reviewing this limitations, Examiners find that FP#1-FP#5 recite the following functions: 
FP#1: a first/second amplifier configured to amplify a first radio frequency (RF) input signal, and provide a first/second RF output signal…

FP#2: a switcher configured to switch at least one of the first RF output signal and the second RF output signal to be coupled to a first mixer or a second mixer;

FP#3: the first/second mixer configured to use a second LO signal that is based on a first/second VCO to perform frequency mixing…

Dependent claims 18 and 21 recite:

FP#4: a first/second frequency divider configured to provide different division ratios for performing frequency division on an oscillation signal of the first VCO to obtain the first/second LO signal.

Dependent claims 20 and 23 recite:

FP#5: a multiplexer (MUX) configured to select, under control of a control signal (CTRL), one frequency divider of the at least two frequency dividers…

In other words, the first/second amplifier, switcher, first/second mixer, first/second frequency divider, and multiplexer being “configured to” are simply generic place holders for the term “means” in performing the recited functions relating to amplify(ing), switch(ing), mixing, dividing and multiplexing as recited above. Regarding FP#1-FP#3 and FP#5 the recited amplifier, switcher, mixer and multiplexer are known terms of art with know structures for performing the recited functions of amplifying, switching, mixing, and multiplexing as claimed. 
Accordingly, FP#1-FP#3 and FP#5 fail prong A and do not invoke 112(f).
Regarding FP#4, while the term frequency divider is a known term of art, it is not by necessity known to perform the entire claimed function of provide different division ratios for performing frequency division on an oscillation signal of the first VCO to obtain the first/second LO signal.
without the use of special hardware or special programming (e.g. an algorithm). Accordingly, FP#4 meets prong A.

3-Prong Analysis: Prong (B)
FP#4 meet invocation prong (B) because it recites the function noted above for the first/second frequency divider being “configured to” perform the function as noted above.

3-Prong Analysis: Prong (C)
FP#4 meets invocation prong (C) because FP#4 does not recite sufficient structure for performing the entire claimed function.  Based upon a review of claims 18 and 21, the Examiners find that FP#4, recites very little structure (in the claim), if any, for performing the claimed function which is not further modified by sufficient structure, material, or acts for performing said function. 
In view of the Examiners findings above that FP#4 meets invocation prongs (A)-(C), the Examiners conclude FP#4 invokes interpretation under 35 U.S.C. §112 (f).

Corresponding Structure or Materials
“The step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 1936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).
“Under this second step, structure disclosed in the specification is 'corresponding' structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.” In re Aoyama,, 99 USPQ2d at 1939 quoting Med. Instrumentation & Diagnostics Corp. v. ElektaAB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003).
In light of the above the examiner finds:

FP#4: a first/second frequency divider configured to provide different division ratios for performing frequency division on an oscillation signal of the first VCO to obtain the first/second LO signal.

Based upon a review of FP#4, the Examiner finds that FP#4 does not contain sufficient structure for performing the entire Function of FP#4. While the ‘925 specification indicates that the configurable frequency divider may include one-out-of-many frequency dividers (e.g. at 3:42), the specification lacks specificity in explaining how the frequency divider is are actually “configured to” perform the recited functions as claimed. No hardware circuit, algorithms or process appears to be disclosed. Hence, for purposes of prior art rejections FP#4 will be understood as simply any structure capable of frequency division.
Claims will be limited to the corresponding structures of any general equivalents thereof consistent with the ‘925 specification as noted above. (See Id) Dependent claims are limited to the corresponding structure unless they are found to be further limiting.2


Claim Rejections - 35 USC § 112
Claims 18 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 18 and 21 recites:    
a first/second frequency divider configured to provide different division ratios for performing frequency division on an oscillation signal of the first VCO to obtain the first/second LO signal.

	The ‘925 specifications’ written description does not appear to set forth what the recited first/second frequency divider consists of, or explain how it is “configured to” provide different division ratios for performing frequency division on an oscillation signal of the second VCO to obtain the second LO signal., as claimed.

Claims 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ),
Claims 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18 and 21 are rendered ambiguous because, as noted above, a review of the ‘925 specification appears to offer no guidance on how the first/second frequency dividers are “configured to” perform the recited functions as claimed. In other words, a review of the reveals that applicant has failed to clearly link or associate the claimed function with some structure in the specification. Accordingly, a skilled artisan would be at odds to determine the metes and bounds of the claims. Hence, the claims are indefinite. 
	Dependent claims inherit the defect of the claims from which they depend. 

Claim Rejections - 35 USC § 103
Claims 17-18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando.

Fernando teaches the elements for claim 1 as follows:.
17. (New) A receiver comprising:
a first amplifier configured to amplify a first radio frequency (RF) input signal, (Fig. 1(110a)) and provide a first RF output signal wherein the first RF input signal includes at least a first carrier of a RF carrier aggregation signal;  (Fig. 1(118))

a second amplifier configured to amplify a second RF input signal, and provide a second RF
output signal, (Fig. 1(110b)) wherein the second RF input signal includes at least a second carrier of the RF carrier aggregation signal, (Fig. 1(120))

a switcher configured to switch (Fig. 2(262) at least one of the first RF output signal and the second RF output signal to be coupled to a first mixer or a second mixer according to the RF carrier aggregation signal (0034, 0043, Fig. 3) which is obtained in a manner of intra-band continuous carrier aggregation (CA). intra-band non-continuous CA or inter-band non-continuous CA; (See, e.g. 0029, 0042 disclosing routing of signals of the same band)

the first mixer configured to use a first local oscillator (LO) signal [0039 – up converter circuitry 269] that is based on a first voltage controlled oscillator (VCO) to perform frequency mixing to obtain a first mixed signal:

the second mixer configured to use a second LO signal that is based on a second VCO to
perform frequency mixing to obtain a second mixed signal; and [0039 – updown converter circuitry 268]

wherein the first mixer, the second mixer, the first VCO and the second VCO are integrated in
one integrated circuit. [0039 - phase locked loop (PLL) 272a-d, an oscillator and a low pass filter (LPF) 270a-d.]


18. The receiver according to claim 17, further comprising:
a first frequency configurable frequency divider [0039 – circuitry 269-a] configured to provide different division ratios for performing frequency division on an oscillation signal of the first VCO to obtain the first LO signal.


21. The receiver according to claim 17, further comprising:
a second frequency configurable frequency divider [0039 – circuitry 269-b] configured to provide different division ratios for performing frequency division on an oscillation signal of the second VCO to obtain the second LO signal.


Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando in view of Wloczysiak.

24. The receiver according to claim 17, wherein the RF carrier aggregation signal
[0034-0035] is received by an antenna and passed through a diplexer.

While Fernando fails to show a diplexer, such structures are common and well known in that art to be coupled with a receiver antenna. [See, e.g. Wloczysiak [0081 - discussing diplexer 611])

25 The receiver according to claim 17, wherein the RF carrier aggregation signal [0034-0035] is received by an antenna and passed through a triplexer.

Wloczysiak sets forth that diplexer 611 can be replaced with a triplexer. [See, e.g. Wloczysiak [0081 - discussing triplexer)

MOTIVATION

It would have been obvious to one of ordinary skill in the art at the time the invention
was made to modify the teachings of Fernando relating to a carrier aggregation architecture receiver, with the teachings of Wloczysiak, relating to the use of diplexer/triplexers, to realize the invention as claimed. See e.g. MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness. I. A. Combining prior art elements according to known methods to yield predictable results.(e.g. improved CPU cooling) In this case all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Allowable Subject Matter
As allowable subject matter has been indicated pending resolution of the aforementioned discrepancies set forth above. See 37 CFR 1.111(b) and MPEP § 707.07(a).
	Independent claim 12 and dependent 19, 22 and 23 recite the following limitations which do not appear to be disclosed in the prior art of record:
generating, based on the mixed signal, a baseband signal associated with the target carrier,
wherein the target carrier is one of the multiple carriers comprised in the radio frequency signal, and mutual interference between the multiple oscillation signals is suppressed by separately selecting a frequency division ratio to perform frequency division on the multiple oscillation signals,

wherein, by separately selecting a frequency division ratio, a mutual pulling effect between
the received oscillation signal and another oscillation signal, in the multiple oscillation signals, is
suppressed, and no superimposition occurs between the target carrier and a signal obtained after
performing frequency division on a spurious component of another oscillation signal.
	Dependent claims 19 and 22 are objected to but would be allowable and both recite:
19. (New) The receiver according to claim 18, wherein the first/second frequency configurable
frequency divider comprises:
at least two frequency dividers with different division ratio and a selector, wherein one
ends of the at least two frequency dividers are separately coupled to an input end of the first/second frequency configurable frequency divider, the other ends of the at least two frequency dividers are separately coupled to an input end of the selector, an output end of the selector is coupled to an output end of the first/second frequency configurable frequency divider.

	Dependent claim 23 is objected to but would be allowable based on its dependence on claim 22.  (emphases added above)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred Ferris whose telephone number is 571-272-3778. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel can be reached at (571) 272-4184.
    The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                
Conferee:
/MARK SAGER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The examiner that only claims 19 and 22 recite a configurable frequency divider as argued. Claims 18, 20 and 23 simply recite a first/second frequency divider.
        2 “Disclosed structure includes that which is described in a patent specification, including any alternative structures identified.” Serrano v. Telular Corp., 111 F.3d 1578, 1583, 42 USPQ2d 1538, 1542 (Fed. Cir. 1997).